Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
11,321,176
1









A method, comprising: 







generating parity data corresponding to a plurality of word lines coupled to respective blocks of a memory device; 
dividing the parity data into one of either a first word line parity set or a second word line parity set; and generating a reduced parity data set for the first word line parity set and for the second word line parity set such that the reduced parity data set is stored within a quantity of word lines that is less than a total quantity of word lines among the plurality of word lines coupled to the respective blocks of the memory device.
1



























A method, comprising: 
receiving, by a memory sub-system, host data to be written to a plurality of blocks of a memory device associated with a memory sub-system, wherein each block is coupled to one of a plurality of word lines of the memory device; generating parity data for each word line of the memory device; 


dividing the parity data into one of either a first word line parity set or a second word line parity set; generating a reduced parity data set with exclusive or (XOR) parity values for the first word line parity set and for the second word line parity set, wherein a size of the reduced parity data set is reduced such that the reduced parity data set is stored by a quantity of word lines among the plurality of word lines that is less than a total quantity of word lines among the plurality of word lines associated with each block of the memory device; and writing the reduced parity data set in the memory sub-system utilizing less than a full block of the plurality of blocks of the memory device.


2.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of commonly owned U.S. Patent No.11,321,176. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Similarly, Claims 8-13 are rejected on the ground of nonstatutory double patenting for the same reasons as per claims 1-7.
9.	Similarly, Claims 14-20 are rejected on the ground of nonstatutory double patenting for the same reasons as per claims 1-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US publication no. 2017/0315867 (Hereinafter Yang)  and further in view of Winograd US publication no. 2008/0297197 (Hereinafter Wingrad).
11.	In regard to claim 1, Yang / Wingrad teach:
A method, comprising: 
generating parity data corresponding to a plurality of word lines coupled to respective blocks of a memory device; 
(Figures 6 / 7 and sections [0044]-[0045] in Yang)
dividing the parity data into one of either a first word line parity set or a second word line parity set; and 
(Figures 6 / 7 and sections [0044]-[0045] in Yang)
generating a reduced parity data set for the first word line parity set and for the second word line parity set such that the reduced parity data set is stored within a quantity of word lines that is less than a total quantity of word lines among the plurality of word lines coupled to the respective blocks of the memory device.
(Sections [0020]-[0023] in Wingard)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Yang with Wingard that comprises reduced parity data set.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for efficient “XOR” error correction technique.
12.	In regard to claim 2, Wingard teaches:
The method of claim 1, further comprising performing a data recovery operation based on the reduced parity data set during idle time of the memory device.
(Sections [0020]-[0023] in Wingard)
13.	In regard to claim 3, Wingard teaches:
The method of claim 1, wherein generating the parity data for one or more of the plurality of word line further comprises performing an exclusive or (XOR) operation using data written within the word lines of at least one block among the plurality of blocks
(Section [0023] in Wingard)
14.	In regard to claim 4, Yang teaches:
The method of claim 1, further comprising writing the reduced parity data set to a cache memory of a controller coupled to the memory device.
(Figure 7, ref. (524) and Figure 8, step (810) in Yang)
15.	In regard to claim 5, Yang teaches:
The method of claim 1, wherein dividing the parity data includes separating the parity data from even numbered word lines into the first word line parity set and separating the parity data from odd numbered word lines into the second word line parity set.
(Sections [0041] – [0042] in Yang)
16.	In regard to claim 6, Wingard teaches:
The method of claim 1, further comprising recovering at least one uncorrectable error associated with a program status fail using the reduced parity data set.
(Sections [0020]-[0023] in Wingard)
17.	In regard to claim 7, Yang teaches:
The method of claim 1, wherein generating the reduced parity data set occurs in response to a successful program operation invoking a past page associated with the memory device.
(Figure 7 and sections [0044]-[0045] in Yang)
18.		Claims 8 and 14 are rejected for the same reasons as per claim 1.
19.		Claims 9-13 are rejected for the same reasons as per claims 2-8.
20.		Claims15-20 are rejected for the same reasons as per claims 2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112